EXHIBIT N TRANSACTIONS IN THE SHARES Transactions by Harbinger Capital Partners Master Fund I, Ltd. Date of Transaction Number of Shares Purchased Price per Share 3/31/2010 3/31/2010 3/31/2010 4/1/2010 4/1/2010 80 4/1/2010 4/1/2010 4/1/2010 4/1/2010 26 4/1/2010 Transactions by Harbinger Capital Partners Special Situations Fund, L.P. Date of Transaction Number of Shares Purchased Price per Share 3/31/2010 3/31/2010 3/31/2010 4/1/2010 4/1/2010 20 4/1/2010 4/1/2010 4/1/2010 4/1/2010 7 4/1/2010 N-1
